Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

LICENSING AGREEMENT

 

This Licensing Agreement (this “Agreement”) is made and entered into as of the
date the both parties have signed this Agreement and effective January 20, 2005
(the “EFFECTIVE DATE”).

 

by and between

 

SIGMA-TAU Industrie Farmaceutiche Riunite S.p.A., a company incorporated under
the laws of Italy whose registered office is at Viale Shakespeare 47, 00144
Rome, Italy (hereinafter referred to as “SIGMA-TAU”)

 

and

 

BioDelivery Sciences International, Inc., a Delaware corporation having a place
of business at 2501 Aerial Center Parkway, Suite 205, Morrisville, NC 27560
(hereinafter referred to as “BDSI”).

 

WHEREAS,   BDSI has developed and is developing through its research activity
and owns and/or controls PATENTS and the KNOW-HOW (as hereinafter respectively
defined); and WHEREAS,   SIGMA-TAU has developed and is developing through its
research activity the COMPOUNDS (as hereinafter defined) and owns and/or
controls the related know-how and patents; and WHEREAS,   SIGMA-TAU desires to
obtain from BDSI an exclusive license under such PATENTS and KNOW-HOW to use,
offer for sale, sell, develop, manufacture, and have manufactured the PRODUCTS
in the FIELD in the TERRITORY (as hereinafter respectively defined); and
WHEREAS,   BDSI is willing to grant to SIGMA-TAU such license under the terms
and conditions hereinafter set forth.      

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants of the parties hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1 - DEFINITIONS

 

The following terms as used in this Agreement have the meanings set forth below:

 

1



--------------------------------------------------------------------------------

1.1 “AFFILIATED COMPANIES” or “AFFILIATES” means: (i) any entity, more than
fifty percent (50%) of the voting equity interests of which is owned and/or
controlled directly or indirectly by the referenced party; (ii) any entity which
directly or indirectly owns and/or controls more than fifty percent (50%) of the
voting equity interests of the referenced party; (iii) any entity which is
directly or indirectly under common control of the referenced party through
common shareholding or which is directly or indirectly under common control of
the respective shareholders of the referenced party. For purposes of this
Agreement, only Arius Pharmaceuticals, Inc., a Delaware corporation, shall be
deemed to be an AFFILIATE or AFFILIATED COMPANY of the Company.

 

1.2 “AGENCY” means any regulatory authorities, including but not limited to, the
U.S. Securities and Exchange Commission, the EMEA and FDA and other agencies
responsible for granting any marketing registration or pricing approval, if
applicable, necessary so the PRODUCTS may be marketed in the TERRITORY.

 

1.3 “COMPOUNDS” means the four chemical compounds listed on Exhibit B attached
hereto, covered by certain patents and know-how owned or under the CONTROL of
SIGMA-TAU or its AFFILIATES. With the prior written approval of BDSI, other
chemical compounds for use within the FIELD may be added from time to time by
SIGMA-TAU or its AFFILIATES.

 

1.4 “CONTROL” means possession of the ability, whether by ownership or license,
to grant a license or sublicense as provided for herein without violating the
terms of any agreement or other arrangements with any third party.

 

1.5 “EFFECTIVE DATE” shall have the meaning set forth in the introductory
paragraph.

 

1.6 “EMEA” means the European Agency for the Evaluation of Medicinal Products
and any successor agency thereto.

 

1.7 “FDA” means the United States Food and Drug Administration and any successor
agency thereto.

 

1.8 “FIELD” means solely for use of the PRODUCTS in oncology, cardiovascular and
immunology pharmaceuticals.

 

1.9 “IND” means an Investigational New Drug Application filed with the FDA or a
corresponding application filed with an AGENCY with respect to development of
the COMPOUNDS into a PRODUCT in the FIELD applicable in any country in the
TERRITORY.

 

1.10 “KNOW-HOW” means all information and data, technical information, trade
secrets, specifications, instructions, processes, formulae, expertise and
information relating to the PATENTS in the FIELD which are: (i) developed and
owned by or under the CONTROL of BDSI or any AFFILIATE thereof as of the
EFFECTIVE DATE or during the term of this Agreement and (ii) used or potentially
useable by SIGMA-TAU in connection with the development, registering, using,
manufacturing and commercializing of the PRODUCTS in the FIELD.

 

2



--------------------------------------------------------------------------------

1.11 “MARKETING AUTHORIZATIONS” mean the authorizations issued by the AGENCY
which are necessary for the marketing, use, distribution and sale of the
PRODUCTS in the TERRITORY.

 

1.12 “NET SALES” mean, with respect to the PRODUCTS, the proceeds actually
derived from the sales of the PRODUCTS by SIGMA-TAU or any of its AFFILIATES to
independent third party in the FIELD in the TERRITORY less: (i) trade and cash
discounts actually allowed, (ii) credits or allowances for damaged, outdated or
returned PRODUCTS actually paid, (iii) reasonable transportation and handling
charges, (iv) reasonable insurance expenses and (v) value added tax and sales
taxes imposed directly upon such sale, if any.

 

1.13 “PATENTS” means: (i) all the patents and the patent applications relating
to drug cochleate composition, cochleate delivery system (including but not
limited to, BDSI’s lipid-based cochleate delivery system) and cochleate
formulations developed and owned by or under the CONTROL of BDSI or any
AFFILIATE thereof as of the EFFECTIVE DATE, as specifically set forth and
described on Exhibit A attached hereto and/or related or similar patents and
patent applications relating to such delivery systems owned by or under the
CONTROL of BDSI or any AFFILIATE thereof during the term of this Agreement; (ii)
all patents arising from said applications and all patents and/or patent
applications based upon and/or claiming the priority date(s) of any of the
foregoing; (iii) any additions, divisions, continuations, continuations-in-part,
amendments, amalgamations and reissues of such applications or patents; (iv) any
confirmation, importation or registration patents thereof or therefor; and (v)
any extensions and renewals of all such patents and/or patent applications in
whatever legal form and/or by whatever legal title they are granted, including
but not limited to, Supplementary Protection Certificate(s) or equivalent.

 

1.14 “PRODUCTS” means any product in finished pharmaceutical form for use and
sale in the FIELD containing the COMPOUNDS formulated with and incorporating the
PATENTS and KNOW-HOW and covered by a VALID CLAIM.

 

1.15 “ROYALTY CALENDAR YEAR” means each calendar year (January 1 - December 31)
during the term hereof provided that the first ROYALTY CALENDAR YEAR shall begin
on the first day of the month during which the PRODUCTS is first launched in a
country of the TERRITORY and shall end on December 31 of the following calendar
year.

 

1.16 “STEERING COMMITTEE” means a committee with the authority to determine,
approve and coordinate any research and development activities connected with
the PRODUCTS which may be brought to the attention of said committee throughout
the term of this Agreement by either party.

 

1.17 “TERRITORY” means all the countries of the world.

 

1.18 “TRADEMARK” means any and all trademarks, their back-ups and clones, which
shall be chosen, owned, filed, registered under SIGMA-TAU’s name and at its
cost, or which is under the CONTROL of SIGMA-TAU or of any of its AFFILIATED
COMPANIES and shall be used to identify the PRODUCTS (when commercialized) in
the TERRITORY, including domain names.

 

3



--------------------------------------------------------------------------------

1.19 “VALID CLAIM” means, on a country-by-country basis, a granted claim within
the PATENTS, which has not been held invalid and/or unenforceable in a decision
of a patent office, court or other government agency of competent jurisdiction,
unappealable or unappealed within the time frame allowed for appeal.

 

  It is understood that the definitions above shall have the same meaning
regardless of whether a term is used in the singular or plural form.

 

2 - GRANT OF RIGHTS

 

  BDSI hereby grants to SIGMA-TAU and SIGMA-TAU hereby accepts the sole and
exclusive license under the PATENTS and the KNOW-HOW to use, offer for sale,
sell, develop, manufacture, and have manufactured the PRODUCTS in the FIELD in
the TERRITORY, with the right to grant sublicenses relating only to PRODUCTS in
the FIELD in the TERRITORY. Any such sublicense shall be in substantially the
same form and contain all of the material terms contained in this Agreement.

 

3 - EXCHANGE OF INFORMATION; CONFIDENTIALITY

 

3.1 Promptly after the EFFECTIVE DATE, BDSI agrees to make available to
SIGMA-TAU all the KNOW-HOW.

 

3.2 To the best of BDSI’s knowledge, BDSI represents and warrants that the
PATENTS are in full force and effect and have been maintained to date. BDSI
shall periodically disclose to SIGMA-TAU on an ongoing basis during the term of
this Agreement any other PATENTS and KNOW-HOW under the CONTROL of BDSI useful
to SIGMA-TAU in order to develop, register, make, have made, use and
commercialize the PRODUCTS in the FIELD in the TERRITORY.

 

3.3 It is acknowledged and agreed that the existing and/or already conceived
inventions, discoveries and technologies of SIGMA-TAU and BDSI are their
separate property and are not affected by this Agreement. Any and all
inventions, discoveries or improvements, whether patentable or not, relating to
cochleated COMPOUNDS and any analogs or derivatives thereof conceived and/or
reduced to practice solely or jointly by employees of BDSI and/or SIGMA-TAU
under this Agreement (“Inventions”) shall be the sole and exclusive property of
SIGMA-TAU, provided that any Inventions consisting of improvements to the
PATENTS and KNOW-HOW that exist independently of the COMPOUNDS (the “BDSI
Technology Inventions”) shall be the sole and exclusive property of BDSI. The
Parties shall execute any and all agreements, including assignments or licenses
as appropriate, to effectuate ownership as contemplated by this Section 3.3. The
Parties agree to maintain common ownership between patentably indistinct
Inventions.

 

3.4

In order to facilitate the flow of information between the parties under this
Agreement, the parties shall form a STEERING COMMITTEE composed of an even
number of members equally designed by each of the parties. The STEERING
COMMITTEE shall use its commercially reasonable efforts ensure a good
communication and the necessary flow of information between the parties.
Meetings of the STEERING COMMITTEE shall be held at locations designated by

 

4



--------------------------------------------------------------------------------

  the parties on a quarterly basis or as the STEERING COMMITTEE may otherwise
deem necessary and may be held by teleconference or videoconference. At these
meetings, progress of the work over the preceding period shall be discussed and
the parties will discuss, formulate and agree to plans, including but not
limited to the DEVELOPMENT PLAN (as defined in Section 4.1 below) and other
plans and strategy for achieving the goals of the collaboration. Also, at these
meetings each party will supply the other with progress reports summarizing any
and all pre-clinical, clinical and technical activities conducted over the prior
three-month period. At these meetings, either party shall be entitled to ask and
to receive from the other party any detail on any and all aspects of the
activities performed by the other party.

 

3.5 SIGMA-TAU and BDSI agree to keep and have kept in strict confidence all
Confidential Information (as defined below) received from the other party under
the terms of this Agreement. SIGMA-TAU and BDSI agree to use Confidential
Information only for the purposes of this Agreement and pursuant to the rights
granted to, respectively, SIGMA-TAU and BDSI under this Agreement and in no way
harmful to or competitive with the other party. In particular, SIGMA-TAU and
BDSI agree not to disclose such information and data to any third party other
than:

 

     (i) their respective AFFILIATED COMPANIES; or

 

     (ii) their respective officers, directors, employees, AFFILIATES, agents
and representatives, but solely to the extent necessary for furthering the
purposes of this Agreement, provided that any such person or entity agrees in
writing to maintain the confidentiality of the Confidential Information in a
manner consistent with the confidentiality provisions of this Agreement.

 

  SIGMA-TAU acknowledges that, in addition to protecting the legitimate business
purposes of the parties hereto, a purpose of the foregoing confidentiality
provisions is so that BDSI may maintain compliance with Regulation FD
promulgated by the Securities and Exchange Commission.

 

  Notwithstanding the foregoing, each party may disclose Confidential
Information: (i) to any AGENCY to the extent that such disclosure: (A) is
necessary for the purposes of this Agreement and/or (B) is legally required or
(ii) pursuant to any subpoena or valid order of a court or any other
governmental body. The receiving party may only make the foregoing permitted
disclosures if it limits disclosure to that purpose, after giving the disclosing
party prompt written notice of any instance of such a requirement in reasonable
time for the disclosing party to take steps to object to or to limit such
disclosure. In the event of disclosures required by law, the receiving party
shall cooperate with the disclosing party as reasonably requested thereby.

 

  As used in this Agreement, the term “Confidential Information” means, with
respect to either party, as the case may be, any oral or written knowledge,
trade secrets, technical data, mechanical equipment, know-how or other
information of any kind, including, but not limited to, that which relates to
research, data, algorithms, formulae, chemical entities, compounds, reaction
maps, mixtures, product plans, products, services, customers, organization,
markets, software, developments, inventions, patents and other intellectual
property, manufacturing processes,

 

5



--------------------------------------------------------------------------------

  methods, designs, drawings, product or satisfaction surveys, questionnaires,
marketing or finances and any written or oral plans, lists or other
documentation of a party, regardless of how memorialized. Without limiting the
generality of the foregoing, Confidential Information includes any reports or
documents created by the receiving party that include, summarize or refer to the
disclosing party’s Confidential Information disclosed hereunder.

 

  The term “Confidential Information” does not include information that: (i) is
in the possession of the receiving party at the time of disclosure without
violation of any duty to the disclosing party, as shown by the receiving party’s
files and records immediately prior to the time of disclosure, (ii) prior or
after the time of disclosure becomes part of the public knowledge or literature,
not as a result of any inaction or action of the receiving party; or (iii) is
approved by the disclosing party, in writing, for release.

 

  Neither party receiving Confidential Information hereunder shall use such
Confidential Information to contest or challenge any protected rights or
applications for protection of rights of the disclosing party hereunder
concerning any matters addressed in the Confidential Information, and the
receiving party shall refrain from undertaking any action which, to its
knowledge, could affect such protected rights or impede any applications by
using Confidential Information.

 

3.7 The confidentiality obligations herein contained shall last during and for a
period of beginning on the EFFECTIVE DATE and ending on the later to occur of:
(i) the EXPIRY DATE (as defined in Section 11.1 hereof) or (ii) ten (10) years
after the pre-EXPIRY DATE termination of this Agreement.

 

3.8 Each party agrees that its obligations hereunder with respect to the
confidentiality and use of the other party’s Confidential Information (the
“Confidentiality Provisions”) are necessary and reasonable in order to protect
the other party and the other party’s business, and expressly agrees that
monetary damages would be inadequate to compensate the other party for any
breach of any Confidentiality Provision. Accordingly, each party agrees and
acknowledges that any such violation or threatened violation will cause
irreparable injury to the other party and that, in addition to any other
remedies that may be available, in law, in equity or otherwise, the other party
shall be entitled to obtain injunctive relief against the threatened breach of
the Confidentiality Provisions or the continuation of any such breach, without
the necessity of proving actual damages and without the necessity of posting
bond or other security.

 

4 - DEVELOPMENT

 

4.1 SIGMA-TAU shall be responsible for conducting pre-clinical, clinical and
other trials necessary or advisable to process encochleated COMPOUNDS in order
to register and commercialize the PRODUCTS in the FIELD in the TERRITORY. As
soon as possible after signature hereof (the parties envisage within sixty (60)
days from EFFECTIVE DATE), and provided that BDSI fulfils its obligations under
Sections 3.1 and 3.2 above, SIGMA-TAU and BDSI shall mutually agree upon a plan
setting forth the respective duties and responsibilities for, among other
matters as may be agreed to, the encochleation of the COMPOUNDS and the
development and registration of the PRODUCTS in the FIELD (hereinafter referred
to as

 

6



--------------------------------------------------------------------------------

  “DEVELOPMENT PLAN”). Such DEVELOPMENT PLAN may be amended from time to time
during the term of this Agreement with the agreement of SIGMA-TAU and BDSI.

 

  BDSI agrees to use its commercially reasonable efforts to provide to SIGMA-TAU
two (2) cochleate formulations with respect to two (2) COMPOUNDS (to be mutually
agreed upon by SIGMA-TAU and BDSI) by March 31, 2005. SIGMA-TAU shall use its
commercially reasonable efforts to: (i) begin the testing of COMPOUNDS
formulated with and incorporating the PATENTS and KNOW-HOW within thirty (30)
days of receipt of same from BDSI and (ii) inform BDSI of the results of such
testing and SIGMA-TAU’s view of subsequent next development and/or marketing and
commercialization steps with respect to such COMPOUNDS within one hundred twenty
(120) days of initial receipt of such COMPOUNDS from BDSI. In addition,
SIGMA-TAU shall use its commercially reasonable efforts to complete all
pre-clinical and clinical studies necessary to file the MARKETING AUTHORIZATION
for the PRODUCTS in the FIELD in the TERRITORY within the timeframes
contemplated in the DEVELOPMENT PLAN. Other cochleate formulations with respect
to the COMPOUNDS will be provided by BDSI to SIGMA-TAU within the timeframes
contemplated in the DEVELOPMENT PLAN.

 

4.2 BDSI shall cooperate with and provide assistance to SIGMA-TAU or its
designee, free of charge, through development activities, documentation,
consultation and face-to-face meetings, to enable SIGMA-TAU or its designee in
an efficient and timely manner to proceed with development, registration,
manufacturing and commercialization of the PRODUCTS, including but not limited
to providing such assistance, consultation and documentation relating to
SIGMA-TAU’s activities as set forth in Section 4.1 hereof. BDSI shall use its
commercially reasonable efforts as requested to support SIGMA-TAU in such
efforts.

 

4.3 SIGMA-TAU shall own all the data of any kind generated by any clinical study
conducted by SIGMA-TAU and SIGMA-TAU will own the new drug application or
submission filed by SIGMA-TAU with any AGENCY to obtain the MARKETING
AUTHORIZATION in any country of the TERRITORY. SIGMA-TAU will also own all
MARKETING AUTHORIZATIONS. BDSI shall have the right, however, to use such data
for purposes of demonstrating the safety and efficacy of encochleation to
potential licensees of rights under the PATENTS for products not related to the
PRODUCTS or COMPOUNDS. Prior to any such demonstration, BDSI shall remove from
such data any information related to the identity of the COMPOUNDS, and the
identity of SIGMA-TAU and any AFFILIATED COMPANIES.

 

5 - COMMERCIALIZATION

 

5.1 SIGMA-TAU shall bear the full costs, expenses and liabilities in the
TERRITORY for the registration, use, manufacture and commercialization of the
PRODUCTS in the FIELD, and the creation, if any, of associated marketing
collaterals, inserts, advisory information or material or the like, including
any translations thereof. The PRODUCTS will be manufactured directly or
indirectly by SIGMA-TAU. SIGMA-TAU shall use its commercially reasonable efforts
to commence and complete registration, manufacturing and commercialization
activities of the PRODUCTS as soon as they have been developed pursuant to the
DEVELOPMENT PLAN.

 

7



--------------------------------------------------------------------------------

5.2 SIGMA-TAU undertakes to exercise commercially reasonable efforts to commence
sales of the PRODUCTS as soon as possible after the date of the obtaining of the
first MARKETING AUTHORIZATIONS (including pricing approvals, if applicable).
SIGMA-TAU agrees to keep BDSI informed about the progress made in the
preparation of the launching of the PRODUCTS in the TERRITORY and of the date of
such launching. The appropriate timing for launching and whether or not to
launch the PRODUCTS in a particular country of the TERRITORY will be decided by
SIGMA-TAU only.

 

5.3 During the term of this Agreement, following first commercial sale of
PRODUCTS in any country of the TERRITORY (after all required approvals including
marketing and pricing approvals, if applicable, have been obtained) SIGMA-TAU
shall furnish to BDSI once each quarter a written report for the calendar
quarter showing the NET SALES in unit and value by SIGMA-TAU in each country of
the TERRITORY during the reporting period and the royalties payable according to
Section 6.3 hereof. Reports shall be due within thirty (30) days following the
close of each calendar quarter.

 

5.4 The TRADEMARK will be selected by SIGMA-TAU and communicated to BDSI.
SIGMA-TAU will commercialize the PRODUCTS under the TRADEMARK. The TRADEMARK may
vary by country if necessary and so permitted by the applicable laws and
regulations. The TRADEMARK shall be owned, controlled and maintained (including
but not limited to filing, watching, renewals) by SIGMA-TAU.

 

5.5 SIGMA-TAU will keep complete, true and accurate books of accounts and
records sufficient to support calculation of NET SALES and all royalties payable
to BDSI under this Agreement. Such books and records will be kept at SIGMA-TAU
for at least three (3) years after the end of the ROYALTY CALENDAR YEAR to which
they pertain, and will be open at all reasonable times for inspection (either in
person or by transmitted documentation) by a representative of BDSI for
verification of royalty statements or compliance with other aspects of this
Agreement. The BDSI representative will treat as confidential all relevant
matters and will be a person or firm reasonably acceptable to SIGMA-TAU. In the
event such audit reveals an underpayment by SIGMA-TAU, SIGMA-TAU will, within
thirty (30) days, pay the royalty due in excess of the royalty actually paid. In
the event the audit reveals an underpayment by SIGMA-TAU of more than five
percent (5%) of the amount due, SIGMA-TAU will pay interest on the royalty due
in excess of the royalty actually paid at the LIBOR rate then in effect. In
either event, SIGMA-TAU will pay all of BDSI’s costs in conducting the audit.

 

6 - CONSIDERATION

 

6.1 In consideration of any and all rights granted to SIGMA-TAU under this
Agreement, SIGMA-TAU shall pay to BDSI a royalty of ***% (*** percent)
[CONFIDENTIAL TREATMENT REQUESTED] on all NET SALES of any PRODUCT in the FIELD
in the TERRITORY (the “Royalty Payments”). SIGMA-TAU shall pay to BDSI such
royalties with respect to any ROYALTY CALENDAR

 

8



--------------------------------------------------------------------------------

  YEAR on a calendar quarter basis, within forty five (45) days of the end of
each calendar quarter in reference. All Royalty Payments shall be made by wire
transfer in U.S. dollars at the exchange rate between Euros and U.S. Dollars
prevailing at the date of payment as reported by the Wall Street Journal.

 

  No Royalty Payments shall accrue on the sales by SIGMA-TAU of PRODUCTS to its
AFFILIATED COMPANIES or sublicensees or distributors or agents as well as on any
transactions between such entities. Royalty Payments shall accrue only on sales
by SIGMA-TAU or its AFFILIATES to third parties in arm’s length transactions.
SIGMA-TAU shall be responsible to BDSI for the compliance of each of SIGMA-TAU’s
AFFILIATED COMPANIES, sublicensees, distributors and agents with the obligations
due under this Agreement, including, but not limited to, the obligation to pay
Royalty Payments under this section 6.1 upon sales of PRODUCTS by or through
such AFFILIATED COMPANIES, sublicensees, distributors or agents.

 

6.2 Any taxes (other than value added taxes) SIGMA-TAU is required by the local
authorities to pay or withhold on behalf of BDSI with respect to the money
payable to BDSI under this Agreement shall be deducted from the amount of such
payments, provided, however, that with regard to any such deduction SIGMA-TAU
shall give BDSI such assistance as may be necessary to enable or assist BDSI to
claim exception therefore (under Italian and other applicable laws as well as
any applicable treaties or conventions) and shall give BDSI proper evidence as
to payment of the tax. Any other taxes due in the Territory and arising out of
or in connection with SIGMA-TAU exercise of the rights granted herein shall be
borne by SIGMA-TAU.



6.3 In the event it is necessary for SIGMA-TAU to obtain a license from any
unaffiliated third party under any patent or other intellectual property right
having claims related specifically to the PATENTS and/or the KNOW-HOW and is
obligated to pay a royalty to such unaffiliated third party or parties in any
country in order to develop the PRODUCTS in the FIELD for which royalties are
due under this Agreement, then SIGMA-TAU shall have the right to deduct the
amount of such royalties which SIGMA-TAU pays to such unaffiliated party or
parties for such product, in such country in a calendar quarter, from the
royalties to be paid to BDSI under Section 6.3 hereof for such PRODUCT in such
country in a calendar quarter. Any excess in the amount of royalties paid by
SIGMA-TAU to an unaffiliated third party or parties over the amount of royalties
payable to BDSI under this Agreement, shall be carried forward to future
calendar quarters until such excess amounts are fully exhausted.

 

6.4 Without limiting the generality of the foregoing, BDSI shall remain
responsible for any royalty obligations due to third parties under the PATENTS
and/or the KNOW-HOW which have been licensed to BDSI and are sub-licensed to
SIGMA-TAU hereunder. BDSI will not be entitled to add such royalties due to
third parties to the royalty rates set forth in Section 6.3 hereof.

 

7 - PATENT RIGHTS

 

7.1 For the entire term of this Agreement, BDSI shall file, maintain and
prosecute the PATENTS at its own cost and expense.

 

9



--------------------------------------------------------------------------------

7.2 Each party shall advise the other promptly upon its becoming aware of any
third party infringement of the PATENTS or misappropriation of the KNOW-HOW.
BDSI shall have the right to take, at its cost and expense, any actions
necessary in order to restrain such infringement or misappropriation and
SIGMA-TAU will have the right to cooperate in such attempt to restrain such
infringement or misappropriation. SIGMA-TAU may be represented by counsel of its
own choice, at its own expense at any suit or proceeding brought to restrain
such infringement. After both parties have been reimbursed for their expenses in
bringing such suit or proceeding, any further recovery obtained as a result of
such action, whether by judgment, award, decree or settlement, shall be the
property of the party or parties suffering damage, each in proportion to
relative damage suffered.

 

7.3 Should any settlement or judicial finding which is reviewable by a higher
authority arise as a result of such action, then BDSI and SIGMA-TAU shall
reasonably consult before accepting any settlement or judicial finding which is
reviewable by a higher authority.

 

7.4 For the avoidance of doubt, any and all intellectual property rights
relating solely to the COMPOUNDS shall be owned by SIGMA-TAU.

 

8 - REPRESENTATIONS AND WARRANTIES

 

8.1 Each of SIGMA-TAU and BDSI warrant and represent to the other that it has
the full right and authority to enter into the Agreement, and that it is not
aware of any impediment which would inhibit its ability to perform the terms and
conditions imposed on it by this Agreement.

 

8.2 BDSI warrants and represents that it is not aware of any written asserted or
unasserted claims, judgments, settlements or demands against the PATENTS and
KNOW-HOW.

 

8.3 BDSI warrants and represents that all of its PATENTS useful for the PRODUCTS
in the FIELD have been disclosed to SIGMA-TAU and are listed in Exhibit A of
this Agreement. BDSI warrants and represents that as of the EFFECTIVE DATE it
owns or has the exclusive right to grant licenses and sublicenses with respect
to PATENTS useful for the PRODUCTS in the FIELD without the consent or approval
of any third party. SIGMA-TAU warrants and represents that as of the EFFECTIVE
DATE it owns or has the exclusive right to grant licenses and sublicenses (and
otherwise engage in the activity contemplated hereunder) with respect to the
COMPOUNDS without the consent or approval of any third party.

 

8.4 BDSI warrants and represents that, as of the EFFECTIVE DATE, it is not aware
that the PRODUCTS infringe any third party intellectual property right. Nothing
in this Agreement will be construed as a warranty or representation that the
manufacture, use, sale, offer for sale or importation, of any PRODUCT are free
from infringement or misappropriation of a third party’s intellectual property
rights.

 

8.5 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY MAKES
NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESSED OR
IMPLIED,

 

10



--------------------------------------------------------------------------------

  INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY, USEFULNESS OR
FITNESS FOR A PARTICULAR PURPOSE.

 

9 - FORCE MAJEURE

 

  Neither of the parties shall be liable for failure to perform its obligations
under this Agreement when occasioned by contingencies unavoidable or beyond its
control, which may include without limitation, strikes or other work stoppages,
lock outs, riots, wars, delay of carriers, governmental laws or enactments,
provided that such contingencies are unavoidable or beyond the control of any
party hereto. The party so affected shall give notice promptly to the other
party in writing of the event of force majeure, and, thereupon, the affected
party shall be excused from those of its obligations hereunder which it is
unable to perform because of that event of force. Should one party fail to
perform and fulfill its obligations stated above for more than ninety (90)
consecutive days or more, the parties agree to negotiate in good faith either
(i) to resolve the contingencies or find an alternative solution, if possible;
(ii) to extend by mutual agreement the time period to resolve, eliminate, cure
or overcome such contingencies; or (iii) to terminate this Agreement upon the
terms and conditions agreed upon at that time.

 

10 - LIABILITY AND INDEMNIFICATION

 

10.1 SIGMA-TAU hereby agrees to save, defend, indemnify and hold BDSI and its
respective officers, directors, employees, independent contractors, agents, and
assigns, harmless from and against any and all suits, claims, actions, demands,
liabilities, expenses or loss (including attorneys’ fees) resulting directly or
indirectly from:

 

  (i) SIGMA-TAU’s negligence or willful misconduct in developing, registering,
manufacturing, selling or using the PRODUCTS in the FIELD;

 

  (ii) SIGMA-TAU negligence or willful misconduct in its performance pursuant to
this Agreement;

 

  (iii) SIGMA-TAU material breach of any of the covenants, warranties and
representations made to SIGMA-TAU under this Agreement;

 

  (iv) SIGMA-TAU violation of any applicable law or regulations.

 

  SIGMA-TAU shall only be obligated to so indemnify and hold BDSI harmless to
the extent that such liability, damage, loss, cost or expense does not arise
from the negligence or willful misconduct of BDSI or its AFFILIATES.

 

10.2 BDSI hereby agrees to save, defend, indemnify and hold SIGMA-TAU and its
AFFILIATES, and their respective officers, directors, employees, independent
contractors, agents, and assigns, harmless from and against any and all suits,
claims, actions, demands, liabilities, expenses or loss (including attorneys’
fees) resulting directly or indirectly from:

 

  (i) Any use by SIGMA-TAU and/or its AFFILIATES of the PATENTS and KNOW-HOW in
connection with the development and commercialization of the PRODUCTS;

 

11



--------------------------------------------------------------------------------

  (ii) BDSI’s negligence or willful misconduct in its performance pursuant to
this Agreement;

 

  (iii) BDSI’s material breach of any of the covenants, warranties and
representations made to SIGMA-TAU under this Agreement;

 

  (iv) BDSI’s violation of any applicable law or regulations.

 

 

  BDSI shall only be obligated to so indemnify and hold SIGMA-TAU harmless to
the extent that such liability, damage, loss, cost or expense does not arise
from the negligence or willful misconduct of SIGMA-TAU or its AFFILIATES.

 

10.3 BDSI and SIGMA-TAU shall promptly notify each other of any claims or suits
as to which this indemnification applies. Neither BDSI nor SIGMA-TAU shall agree
to any settlement terms with respect to such claim or suit without the prior
written consent of the other, such consent not to be unreasonably withheld. BDSI
and SIGMA-TAU may, at their own expense, retain their own counsel in connection
with such claim or suit.

 

10.4 EXCEPT WHERE OTHERWISE STATED AND EXCEPT WITH RESPECT TO CLAIMS ARISING OUT
OF MISUSE, UNAUTHORIZED OR MISAPPROPRIATE USE OF INFORMATION OR INTELLECTUAL
PROPERTY BY A PARTY HERETO, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL LOSSES OR
DAMAGES, INCLUDING LOSS OF PROFITS OR REVENUE, INCURRED BY THE OTHER PARTY OR
ANY THIRD PARTY, WHETHER IN AN ACTION IN CONTRACT OR TORT, EVEN IF THE OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

11 - TERM AND TERMINATION

 

11.1 This Agreement shall enter into full force and effect at the EFFECTIVE
DATE. This Agreement shall remain in force on a country-by-country basis until
the expiration of the last to expire of the PATENTS in such country of the
TERRITORY having at least one VALID CLAIM covering the relevant PRODUCTS, their
use or manufacture, to the extent such VALID CLAIM could be enforced against
SIGMA-TAU’s activities if not for the license granted hereunder (hereinafter
referred to as the “EXPIRY DATE”).

 

11.2 After the EXPIRY DATE, SIGMA-TAU shall have the right to use the KNOW-HOW
free of charge.

 

12



--------------------------------------------------------------------------------

12 - TERMINATION AND RULES POST TERMINATION

 

12.1 In the event either party shall be in breach of any material obligation
hereunder, the non-breaching party may give written notice to the other party
specifying the claimed particulars of such breach, and in the event such
material breach is not cured, or effective steps to cure such material breach
have not been initiated or are not thereafter diligently pursued, within sixty
(60) days following the date of such written notification, the non breaching
party shall have the right thereafter to terminate this Agreement by giving
thirty (30) days prior written notice to the other party to such effect.

 

12.2 Either party may terminate the Agreement without notice if the other party
becomes insolvent, makes an assignment for the benefit of creditors, is the
subject of proceedings in voluntary or involuntary bankruptcy instituted on
behalf of or against such party (except for involuntary bankruptcies which are
dismissed within ninety (90) days), or has a receiver or trustee appointed for
substantially all of its property.

 

12.3 In the event this Agreement is terminated before the EXPIRY DATE by BDSI
under Section 12.1 or Section 12.2 hereof, SIGMA-TAU shall no longer make any
use of the license herein granted in connection with the PRODUCTS and shall
promptly send back free of charge to BDSI, the data and information furnished by
BDSI hereunder so far, including without limitation the KNOW-HOW.

 

12.4 Upon any early termination of this Agreement by BDSI under Section 12.1 and
Section 12.2 hereof, SIGMA-TAU shall have the right to sell off any inventory of
PRODUCTS during the six (6) months following the termination hereof, on
condition that SIGMA-TAU pays BDSI the due earned royalty and consideration
thereon.

 

12.5 The right of either party to terminate this Agreement as provided
hereinabove shall not be affected in any way by its waiver of or failure to take
actions with respect to any previous default.

 

13 - MISCELLANEOUS

 

13.1 Modifications. No amendments, changes, modifications or alterations of the
terms and conditions of this Agreement shall be binding upon either party hereto
unless in writing and signed by both parties.

 

13.2 Captions. All Section and Article captions in this Agreement are for
convenience only and shall not be interpreted as having any substantive meaning.

 

13.3 Assignment. Unless consent in writing is first obtained from the other
party, this Agreement and the rights granted herein shall not be assignable by
either party hereto, except to a successor to all or substantially all of its
business by way of merger, consolidation, asset sale or other similar
transaction. Any attempted assignment without consent shall be void. Any
permitted assignee shall assume all obligations of its assignor under the
Agreement. Notwithstanding the foregoing, SIGMA-TAU may assign this Agreement to
any of its AFFILIATES without the consent of BDSI provided that prior written
notice of such assignment is given to BDSI.

 

13



--------------------------------------------------------------------------------

13.4 Survivability. Expiration or termination of this Agreement shall not
relieve the parties of any obligation accruing prior to such expiration or
termination. Without limiting the foregoing, the obligations pursuant to Article
3, Article 10, Article 11, Article 12, Section 13.6, Article 14 and this Section
13.4 shall survive termination of this Agreement.

 

13.5 Entire Agreement. This Agreement and the exhibits hereto constitute the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all previous agreements and representations whether
written or oral.

 

13.6 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by overnight courier (prepaid) or if delivered by facsimile transmission, to
BDSI (Facsimile number: + (919) 653-5161, Attn: Dr. Mark Sirgo) or SIGMA-TAU
(Facsimile number: 0039 06 91394235, Attention: General Counsel) at their
respective addresses set forth in the introductory paragraph hereof and/or the
facsimile numbers set forth in this Section 13.6. Any party hereto may, by
notice properly given, change its address for future notice hereunder. Notice
shall be deemed to have been given: (a) upon personal delivery, if delivered by
hand or by mail, postage prepaid, or (b) on the business day received if sent by
facsimile transmission (if receipt is electronically confirmed) or by a prepaid
overnight courier service.

 

13.7 Violation. If any of the provisions of this Agreement are held to be void
or unenforceable with regard to any particular country or all countries of the
TERRITORY, then such void or unenforceable provisions shall be replaced by valid
and enforceable provisions which will achieve as far as possible the economic
business intentions of the parties.

 

13.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which may be delivered by facsimile transmission and all of which shall
be considered one and the same agreement, it being understood that all parties
need not sign the same counterpart.

 

13.9 No Waiver. The waiver of and relief from any breach or non-fulfillment of
any term and condition of this Agreement does not constitute a waiver of or
relief from any other breach or non-fulfillment of that or any other term and
condition.

 

13.10 Third-Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any third party including, without
limitation, any creditor of any party hereto. No such third party shall obtain
any right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against any party hereto.

 

13.11 Relationship of the Parties. None of the provisions of this Agreement
shall be deemed to constitute a partnership, joint venture or agency between the
parties and neither of the parties shall have any authority to bind the other
party in any way other than pursuant to the terms of this Agreement.

 

14



--------------------------------------------------------------------------------

14 - LAW, DISPUTE RESOLUTION AND JURISDICTION

 

14.1 This Agreement shall be governed, construed and interpreted in accordance
with the laws of the State of New Jersey, USA, without regard to those
provisions which govern conflict of laws.

 

14.2 In the event of any controversy or claim arising out of or relating to this
Agreement or breach thereof, the parties shall try to settle those conflicts
amicably between themselves. Should they fail to agree, BDSI and SIGMA-TAU: (i)
hereby irrevocably submit to the exclusive jurisdiction of the United States
District Court, the State courts and other courts of the United States sitting
in Newark, New Jersey for the purposes of any suit, action or proceeding arising
out of or relating to this Agreement and (ii) hereby waive, and agree not to
assert in any such suit action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. BDSI and SIGMA-TAU consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this paragraph shall affect or limit any right to
serve process in any other manner permitted by law. The provisions of this
Section 14.2 shall not be construed to limit the rights of the parties under
Section 3.8 hereof.

 

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate by their duly authorized officers effective as of the EFFECTIVE DATE.

 

SIGMA-TAU Industrie

Farmaceutiche Riunite S.p.A.

  

BioDelivery Sciences

International, Inc.,

/s/ Emilio Platel

--------------------------------------------------------------------------------

  

/s/ Francis E. O’Donnell, Jr., M.D.

--------------------------------------------------------------------------------

Signature    Signature

Emilio Platel

--------------------------------------------------------------------------------

  

Francis E. O’Donnell, Jr., M.D.

--------------------------------------------------------------------------------

Name    Name

COO

--------------------------------------------------------------------------------

  

Chairman and CEO

--------------------------------------------------------------------------------

Title    Title Date: January 20, 2005    Date: January 17, 2005

 

[Signature Page to Licensing Agreement]

 

16



--------------------------------------------------------------------------------

Exhibit A

 

PATENTS

 

Docket No./Title/Country

--------------------------------------------------------------------------------

 

Appln No./ Patent No.

--------------------------------------------------------------------------------

BSZ-005: Liposome Methods and Composition

US

  4,663,161 BSZ-005DV: Reconstituting Viral Glycoproteins Into Large
Phospholipid Vesicles

US

  4,871,488 BSZ-006: Protein-or Peptide-Cochleate Vaccines and Methods of
Immunizing Using the Same BSZ-006CP: Stabilizing And Delivery Means of
Biological Molecules

US

  5,643,574

Int’l (PC)

  US94/10913

Canada

  2,169,297

Australia

  689505

Europe (incl.)

  0 722 338

Great Britain

  94930484.4

Sweden

  0 722 338

Austria

  0 722 338

Switzerland

  E 20 3413

Ireland

  0 722 338

Italy

  0 722 338

France

  0 722 338

Germany

  0 722 338

US (CN)

  08/629,923

US (CP)

  5,840,707

Int’l (CP2PC)

  US96/01704

Australia(CP2AU1)

  49748/96

Australia(CP2AU2)

  32599/00

Australia(CP2AU3)

  2002300615

Canada(CP2CA)

  2,212,238

Europe (CP2EP)

  96906334.6

Japan (CP2JP)

  8-525713

US (CP3)

  5,994,318

Int’l (CP3PC)

  US97/02632

Canada (CP3CA)

  2,246,754 BSZ-007: Protein-Lipid Vesicles and Autogenous Vaccine Comprising
The Same

US

  5,834,015

US (CP)

  6,165,502

Int’l (PC)

  US97/08422

 

A-1



--------------------------------------------------------------------------------

Docket No./Title/Country

--------------------------------------------------------------------------------

 

Appln No./ Patent No.

--------------------------------------------------------------------------------

Australia

  722647

Canada

  2,264,646

Europe

  97940721.0

Japan

  10-513692 BSZ-009: Nanocochleate Formulations, Process of Preparation and
Method of Delivery of Pharmaceutical Agents

US

  6,153,217

Int’l (PC)

  US00/01684

Australia

  3213/00

Canada

  2,358,505

Europe

  00 909 961.5

Japan

  2000-594446

US (CP)

  09/613,840

US (CPCN)

  10/421,358

Int’l (CPPC)

  US01/02299

Australia (CPAU)

  31114/01

Canada (CPCA)

  2,397,792

Europe (CPEP)

  01 903 273.9

Japan (CPJP)

  2001-552865 BSZ-010: Cochleates From Purified Soy Phosphatidylserine

US

  10/105,314

US (CN)

  10/304,567

Int’l (PC)

  PCT/US03/09562

AU

  2003224796

CA

  2480265

EP

  03 72 1486.3

JP

  2003-579752 BSZ-014: Geodate Delivery Vehicles

US (PR)

  60/422,989

US (PR)

  60/440,284

US

  10/701,364

PCT

  PCT/US03/35136 BSZ-016: Rigid Liposomal Compositions

US (PR)

  60/531,546

US (PR)

  60/565,120

PCT

  not yet assigned BSZ-017: Cochleate Preparations of Fragile Nutrients

US (PR)

  60/440,120

 

A-2



--------------------------------------------------------------------------------

Docket No./Title/Country

--------------------------------------------------------------------------------

 

Appln No./ Patent No.

--------------------------------------------------------------------------------

US (PR)

  60/465,754

US

  10/759,381

PCT

  PCT/US04/01236 BSZ-018: Antisense Cochleates

US (PR)

  60/461,483

US (PR)

  60/463,076 BSZ-020: Cochleates Including Aggregation Inhibitors

US (PR)

  60/502,557

US(PR)

  60/537,252 BSZ-023: Novel Encochleation Methods, Cochleates and Methods of Use

US (PR)

  60/499,247

US(PR)

  60/532,755 BSZ-038: Replacement Enzyme Cochleates

US (PR)

  60/541,707 BSZ-039 Apoprotein Cochleate Compositions

US (PR)

  60/540,269 BSZ-049 Cochleate Compositions Directed Against Expression of
Proteins

US

  10/822,235

PCT

  PCT/US04/011020 BSZ-050 Novel Encochleation Methods, Cochleates and Methods of
Use

US

  10/822,230

PCT

  PCT/US04/011026

 

A-3



--------------------------------------------------------------------------------

Exhibit B

 

COMPOUNDS

 

**[CONFIDENTIAL TREATMENT REQUESTED FOR THIS EXHIBIT]**

 

B-1